[Cite as State v. Brewer, 2013-Ohio-309.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       MEIGS COUNTY


STATE OF OHIO,                                   :
                                                 :
             Plaintiff-Appellee,                 :         Case No: 11CA6
                                                 :
             v.                                  :
                                                 :         DECISION AND
TERRI BREWER,                                    :         JUDGMENT ENTRY
                                                 :
             Defendant-Appellant.                :         Filed: January 30, 2013



                                            APPEARANCES:

Timothy Young, Ohio State Public Defender, and Glenn T. Jones, Ohio State Assistant
Public Defender, Athens, Ohio, for Appellant.

Colleen Williams, Meigs County Prosecuting Attorney, Pomeroy, Ohio, for Appellee.


Kline, J.:

        {¶1}      Terri L. Brewer (hereinafter “Brewer”) appeals the judgment of the Meigs

County Municipal Court, which convicted her of violating a protection order. Brewer’s

appellate counsel has advised this court that, after reviewing the record, he cannot find

a meritorious claim for appeal. As a result, Brewer’s appellate counsel has moved to

withdraw under Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). After independently reviewing the record, we agree that Brewer’s appeal is

wholly frivolous. Accordingly, we (1) grant counsel’s request to withdraw and (2) affirm

the judgment of the trial court.

                                                 I.
Meigs App. No. 11CA6                                                               2


       {¶2}   On November 12, 2009, a protection order was issued against Brewer.

Under the protection order, Brewer could not enter the home of Bonnie Lee Coppic

(hereinafter “Coppic”). (Coppic is Brewer’s mother.) Nevertheless, on December 25,

2009, Brewer celebrated Christmas in Coppic’s home.

       {¶3}   Eventually, Brewer was charged with several crimes, including violating

the November 12, 2009 protection order. Brewer pled not guilty to the charges, and her

case proceeded to a bench trial. (Because Brewer was found guilty of just one count --

violating a protection order -- we need not discuss the other charges against her.)

       {¶4}   At trial, the state introduced photographs that show Brewer and her

children celebrating Christmas in Coppic’s home. And based on Coppic’s testimony,

the photographs were most likely taken on December 25, 2009.

       {¶5}   At the close of the state’s evidence, Brewer moved for an acquittal under

Crim.R. 29. The trial court denied Brewer’s motion as to the relevant count and,

eventually, convicted her of violating a protection order.

                                             II.

       {¶6}   Although Brewer has appealed her conviction, Brewer’s appellate counsel

has filed both a motion to withdraw and an Anders brief.

              In Anders, the United States Supreme Court held that if

              counsel determines after a conscientious examination of the

              record that the case is wholly frivolous, counsel should so

              advise the court and request permission to withdraw.

              [Anders, 386 U.S. at 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493].

              Counsel must accompany the request with a brief identifying
Meigs App. No. 11CA6                                                              3


               anything in the record that could arguably support the

               appeal. Id. Counsel also must furnish the client with a copy

               of the brief and request to withdraw and allow the client

               sufficient time to raise any matters that the client chooses.

               Id. Once these requirements have been satisfied, the

               appellate court must then fully examine the proceedings

               below to determine if meritorious issues exist. Id. If the

               appellate court determines that the appeal is frivolous, it may

               grant counsel’s request to withdraw and dismiss the appeal

               without violating constitutional requirements or may proceed

               to a decision on the merits if state law so requires. Id.

               Alternatively, if the appellate court concludes that any of the

               legal points are arguable on their merits, it must afford the

               appellant the assistance of counsel to argue the appeal. Id.

State v. Wise, 4th Dist. No. 08CA40, 2009-Ohio-5264, ¶ 11. See also State v. Taylor,

2d Dist. No. 23833, 2010-Ohio-4276, ¶ 2 (stating that an appellant must be afforded

“time to file a pro se brief”).

       {¶7}    Upon receiving an Anders brief, we must “conduct ‘a full examination of all

the proceeding[s] to decide whether the case is wholly frivolous.’” Penson v. Ohio, 488
U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988), quoting Anders at 744. If we find

only frivolous issues on appeal, we may then proceed to address the case on its merits

without affording appellant the assistance of counsel. Penson at 80. However, if we

conclude that there are nonfrivolous issues for appeal, we must afford appellant the
Meigs App. No. 11CA6                                                                 4


assistance of counsel to address those issues. Anders at 744; Penson at 80; accord

State v. Keller, 4th Dist. No. 10CA39, 2012-Ohio-237, ¶ 5.

       {¶8}   Here, Brewer’s counsel has satisfied the requirements of Anders. And

although Brewer has not filed a pro se brief, Brewer’s counsel has raised the following

potential assignment of error: “A trial court errs to the substantial prejudice of appellant

and in violation of her rights to due process of law under the United States and Ohio

Constitutions by denying appellant[’s Crim.R. 29] motion as to the charge of violating a

protection order.”

                                             III.

       {¶9}   Brewer’s counsel asserts that the trial court possibly erred when it denied

Brewer’s Crim.R. 29 motion. We disagree. Here, the state introduced sufficient

evidence that Brewer entered Coppic’s house in violation of the November 12, 2009

protection order.

       {¶10} “We review the trial court’s denial of a defendant’s Crim.R. 29 motion for

acquittal for sufficiency of the evidence.” State v. Turner, 4th Dist. No. 08CA3234,

2009-Ohio-3114, ¶ 17, citing State v. Bridgeman, 55 Ohio St. 2d 261, 381 N.E.2d 184

(1978), syllabus. When reviewing a case to determine if the record contains sufficient

evidence to support a criminal conviction, we must

              “examine the evidence admitted at trial to determine whether

              such evidence, if believed, would convince the average mind

              of the defendant’s guilt beyond a reasonable doubt. The

              relevant inquiry is whether, after viewing the evidence in a

              light most favorable to the prosecution, any rational trier of
Meigs App. No. 11CA6                                                                       5


                fact could have found the essential elements of the crime

                proven beyond a reasonable doubt.” State v. Smith, 4th

                Dist. No. 06CA7, 2007-Ohio-502, ¶ 33, quoting State v.

                Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991),

                paragraph two of the syllabus.

See also Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).

       {¶11} The sufficiency-of-the-evidence test “raises a question of law and does not

allow us to weigh the evidence.” Smith at ¶ 34, citing State v. Martin, 20 Ohio App. 3d
172, 175, 485 N.E.2d 717 (1st Dist.1983). Instead, the sufficiency-of-the-evidence test

“‘gives full play to the responsibility of the trier of fact fairly to resolve conflicts in the

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to

ultimate facts.’” Smith at ¶ 34, quoting Jackson at 319. This court will “reserve the

issues of the weight given to the evidence and the credibility of witnesses for the trier of

fact.” Smith at ¶ 34, citing State v. Thomas, 70 Ohio St. 2d 79, 79-80, 434 N.E.2d 1356

(1982); State v. DeHass, 10 Ohio St. 2d 230, 227 N.E.2d 212 (1967), paragraph one of

the syllabus.

       {¶12} Under R.C. 2919.27(A)(1), “No person shall recklessly violate the terms of

* * * [a] protection order issued or consent agreement approved pursuant to section

2919.26 or 3113.31 of the Revised Code * * *.” And on November 12, 2009, “a

Protective Order was issued * * *, naming [Coppic], for [Brewer] not to have any contact,

be around [Coppic], not enter [Coppic’s] residence, school, place of employment, not

interfere with [Coppic’s] rights, [and] stay away from [Coppic] at least five hundred (500)

yards * * *.” Transcript at 34-35.
Meigs App. No. 11CA6                                                             6


       {¶13} The state alleged that Brewer violated the November 12, 2009 protection

order by entering Coppic’s residence. The state introduced photographs in support of

this allegation, and Coppic testified about the photographs’ significance.

              Q: * * * [D]o [these photographs] portray your house?

              A: Yes.

              Q: And ma’am, what date do those uh, what date were those

              taken on?

              A: I am assuming December twenty-fifth because uh

              [Brewer’s husband] and [Brewer] were working on

              reconciling.

              Q: Sure. And their children are in that picture?

              A: Yes.

              Q: And those are the children receiving presents that they

              received on [December 25, 2009]?

              A: Yes.

              Q: And that’s at your house, is that correct?

              A: Yes. Transcript at 9-10.

       {¶14} Based on these photographs, any rational trier of fact could have

reasonably inferred that Brewer was in Coppic’s residence on December 25, 2009. The

photographs depict Brewer celebrating Christmas inside Coppic’s house. Furthermore,

the photographs show Brewer’s children opening presents that, according to Coppic,

the children received on December 25, 2009. Therefore, the state introduced sufficient

evidence that Brewer had entered Coppic’s house in violation of the November 12, 2009
Meigs App. No. 11CA6                                                                 7


protection order. (Brewer moved for acquittal at the close of the state’s evidence.

Therefore, Brewer’s own testimony is irrelevant as to whether the trial court erred in

denying her Crim.R. 29 motion. Nevertheless, Brewer testified that she was indeed at

Coppic’s house on December 25, 2009.)

        {¶15} After viewing the evidence in a light most favorable to the state, we find

that any rational trier of fact could have found all the essential elements of violating a

protection order proven beyond a reasonable doubt. Therefore, the trial court did not

err in denying Brewer’s Crim.R. 29 motion.

        {¶16} In conclusion, we find no merit in Brewer’s potential assignment of error.

Furthermore, after fully examining the proceedings below, we have found no other

potential issues for appeal. Because we agree that Brewer’s appeal is wholly frivolous,

we (1) grant Brewer’s counsel’s motion to withdraw and (2) affirm the judgment of the

trial court.

                                                                  JUDGMENT AFFIRMED.
Meigs App. No. 11CA6                                                               8


                                  JUDGMENT ENTRY

       It is ordered that the JUDGMENT BE AFFIRMED. Appellant shall pay the costs
herein taxed.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Meigs County Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure. Exceptions.

McFarland, P.J. & Abele, J.: Concur in Judgment & Opinion.


                                  For the Court


                                  BY: ____________________________
                                      Roger L. Kline, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.